                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       December 27, 2019

BY ECF

The Honorable John G. Koeltl
United States District Judge                                                            PART I
Southern District of New York                                       12/27/2019
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Asim Hameedi & Fawad Hameedi,
               17 Cr. 137 (JGK)

Dear Judge Koeltl:

        On behalf of the parties, the Government respectfully requests a brief extension of time to
respond to the Court’s Order issued the evening of Monday, December 23, 2019 (Dkt. 380). To
accommodate travel plans of counsel for the Government and both defendants, and to allow the
parties sufficient time to conduct research and thoroughly address the Court’s inquiries, the parties
respectfully request that the deadline to respond to the Order be extended from December 31, 2019,
to January 6, 2020, and the deadline to submit any replies be extended from January 3, 2020, to
January 8, 2020.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          By:             /s/                         l
                                                Kristy Greenberg/David Abramowicz/Michael Neff
                                                Assistant United States Attorneys
                                                (212) 637-2469/6525/2107


cc:    All defense counsel (via ECF)
